Exhibit 10(iii).25

 

SEPARATION AGREEMENT

 

PRABHU, as used herein, refers to Vasant M. Prabhu, and his marital community,
heirs, executors, administrators and assigns.

 

SAFEWAY, as used herein, refers to Safeway Inc., and its successors and assigns,
subsidiaries, divisions, directors, officers, managers, agents and employees,
and each of them.

 

WHEREAS Prabhu and Safeway desire to terminate their employment relationship on
mutually agreeable terms, as set forth in this Separation Agreement
(“Agreement”); and

 

WHEREAS Safeway desires to acknowledge Prabhu’s contributions to the company
during the course of his employment; and

 

WHEREAS Prabhu desires to compromise, settle and fully release any and all
claims which he may have against Safeway related in any way to his employment
with Safeway, any term or condition of that employment, or the termination of
that employment;

 

NOW THEREFORE, Prabhu and Safeway freely and voluntarily enter into and execute
this Agreement in consideration of the following terms and conditions:

 

1. Resignation. Prabhu agrees to, and hereby does, resign his employment with
and his position as an officer of Safeway effective December 31, 2003
(“Resignation Date”).

 

2. Release of Claims. Prabhu hereby releases and forever discharges Safeway of
and from any and all claims, demands, actions, causes of action, damages and
liabilities (all hereinafter referred to as “claims”), whether or not now known,
suspected or claimed, which Prabhu ever had, now has, or may hereafter claim to
have had against Safeway, relating in any way to his employment with Safeway,
his Employment Agreement dated August 14, 2000 (“Employment Agreement”), or any
status, term or condition of such employment or the termination of that
employment. This release of claims is expressly intended to, and does, extend to
and include, but is not limited to, claims under: Title VII of the Civil Rights
Act of 1964, as amended; the Equal Pay Act, as amended; the Fair Labor Standards
Act, as amended; the Age Discrimination in Employment Act of 1967, as amended;
the Americans With Disabilities Act, as amended; the Employee Retirement Income
Security Act, as amended; the Older Workers Benefit Protection Act, as amended;
the California Fair Employment and Housing Act, as amended; the California Labor
Code; and any other federal, state or local statutes, ordinances or regulations
prohibiting any form or forms of discrimination in employment and/or relating to
the payment of wages and benefits. This release also extends to and includes,
but is not limited to, any claims by Prabhu for: breach of any express or
implied written or oral contract, including his Employment Agreement;
intentional or negligent infliction of emotional distress; impairment or
interference with economic

 

1



--------------------------------------------------------------------------------

activities or opportunities; unlawful interference with employment rights;
defamation; wrongful termination; wrongful discharge in violation of public
policy; breach of any express or implied covenant of good faith and fair
dealing; and any and all other common law contract and/or tort claims. This
release does not apply to any claim for indemnification under the Delaware
General Corporation Law, or Safeway’s certificate of incorporation or bylaws.

 

3. Covenant Not to Sue. Prabhu covenants and agrees never, individually or with
any other person or in any way, voluntarily to commence, aid in any way,
prosecute or cause or permit to be commenced or prosecuted against Safeway any
action or other proceeding based upon any claim which is covered by this
Agreement.

 

4. Sole Right to Claims. Prabhu represents and warrants that no other person had
or has any interest in the claims referred to in this Agreement; that he has the
sole right and exclusive authority to execute this Agreement; and that he has
not sold, assigned, transferred, conveyed or otherwise disposed of any claim or
demand relating to any matter covered by this Agreement.

 

5. No Admission of Liability. Prabhu acknowledges and understands that the
consideration referred to herein is provided without admission or concession by
Safeway of any violation of any law or liability to Prabhu; that said
consideration satisfies and fully extinguishes any obligations owed to him by
Safeway under any prior contract or agreement, and that said consideration
provides him with valuable benefits in addition to any to which he already is
entitled under Safeway’s employee benefit plans or otherwise.

 

6. Release of Unknown Claims. Prabhu expressly waives any right or benefit
available in any capacity under the provisions of Section 1542 of the California
Civil Code, which section provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

7. No Other Consideration. Prabhu acknowledges and agrees that no consideration
other than as provided for in this Agreement has been or will be paid or
furnished by Safeway; that he will make no claim and hereby waives any right he
may now have or may hereafter have, based upon any alleged oral alteration,
amendment, modification or any other alleged change in this Agreement; and that
Prabhu understands and has freely and voluntarily entered into and executed this
Agreement.

 

8. Prabhu’s Rights. Prabhu understands and agrees that:

 

  a. he has a period of twenty-one (21) days to consider this Agreement and
determine whether he wishes to execute the same;

 

2



--------------------------------------------------------------------------------

  b. any rights or claims that may arise after the date of this Agreement are
not waived by his execution of the Agreement;

 

  c. he is advised carefully to consider the terms of this Agreement and to
consult with an attorney of his choice before signing this Agreement;

 

  d. he has a period of seven (7) days after his execution of the Agreement
within which he may revoke the Agreement and that the Agreement shall not become
effective or enforceable until the seven-day revocation period has expired; and

 

  e. in the event that Prabhu fails timely to execute this Agreement and return
the executed original thereof to Safeway, or if Prabhu timely exercises the
right of revocation provided for in Paragraph 8(d), above, then Safeway shall be
relieved of any and all obligations to Prabhu under this Agreement.

 

9. Repayment of Loan. Prabhu will pay to Safeway the unpaid portion of the
Promissory Note on his Northern California residence, in the amount of $400,000,
no later than March 31, 2004.

 

10. Confidential Information. Prabhu covenants and agrees that, without the
express written consent of an executive officer of Safeway, he will not divulge
or otherwise disclose any trade secret or other confidential information
concerning the business operations, policies or plans of Safeway which he has
learned as a result of his employment with Safeway, or may have learned prior
thereto, except to the extent that such information is lawfully obtainable from
public sources or such use or disclosure is required by applicable laws.

 

11. Cooperation in Lawsuits. Prabhu covenants and agrees that he will cooperate
fully when and as reasonably required by Safeway in the defense or prosecution
of any claims, charges, complaints or lawsuits that have been or may hereafter
be filed by or against Safeway, in which event Safeway will indemnify Prabhu in
the same manner and to the same extent as he if were still employed by Safeway
(as provided under the Delaware General Corporation Law, and/or Safeway
certificate of incorporation or bylaws). Such cooperation will include, but is
not limited to, meeting with Safeway’s counsel and being available for
deposition and/or trial testimony upon reasonable notice. Safeway agrees to
reimburse Prabhu for reasonable expenses incurred by him in furnishing such
cooperation.

 

12. Non-Disparagement and Non-Solicitation. Prabhu covenants and agrees that for
a period of two years after his Resignation Date, he shall not, whether acting
for himself or for any third party: (i) disparage the image or reputation of
Safeway; (ii) interfere with the contractual relationship between Safeway and
any of its vendors or suppliers; or (iii) without the advance written approval
of an executive officer of Safeway, employ or solicit for employment any person
who is employed by Safeway.

 

3



--------------------------------------------------------------------------------

13. Injunctive Relief. Prabhu understands and agrees that a breach of any of the
covenants set forth in paragraphs 3, 10, 11 and 12, above, shall be a material
breach of the Agreement, for which Safeway, in addition to any other remedies
that may be allowed by law or equity, may, at its sole option: i) immediately
cease providing to Prabhu, and seek the recovery of, any of the benefits
provided for in this Agreement; and/or ii) seek injunctive relief, damages,
attorneys’ fees and costs.

 

15. Severability. In the event that any term(s) or provision(s) of this
Agreement shall, for any reason, be found to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other term or provision of the Agreement, and the parties
hereto shall make good faith efforts to substitute one or more valid, legal and
enforceable terms which implement the parties’ original purpose and intent.

 

In consideration of the foregoing, the parties also agree:

 

A. Compensation. Prabhu’s regular salary shall cease as of his Resignation Date,
as defined in Paragraph 1 above. Except as provided in Paragraph E below, Prabhu
shall receive the compensation provided for in this paragraph. On or about
January 1, 2004, Safeway shall pay to Prabhu a lump sum equal to one-half (six
months’ worth) of his current annual base salary, subject to any required tax
withholdings and deductions. On or about July 1, 2004, Safeway shall pay Prabhu
a lump sum equal to one half (six months’ worth) of his current annual base
salary, subject to any required tax withholdings and deductions. Prabhu shall
also receive a retention bonus payment of $250,000, to be paid on or about March
31, 2004, subject to any required tax withholdings and deductions. In
consideration of services rendered in 2003, Prabhu shall receive the bonus
payment, if any, he would have received if he had remained with Safeway until
March 2004, based on the bonus amount, if any, actually paid to Safeway
executive officers for calendar year 2003, such bonus amount to be paid at the
time such bonuses are paid to other Safeway executives and subject to any
required tax withholdings and deductions. Except as set forth above, Prabhu
shall not be entitled to any other salary or bonus compensation from Safeway.

 

B. Vacation. Prabhu acknowledges and agrees that the payment to be made on or
about January 1, 2004 in accordance with Paragraph A above includes payment for
all unused vacation benefits accrued during his Safeway employment.

 

C. Benefits. Prabhu shall cease participation in all Safeway employee benefit
plans as of his Resignation Date, except to the extent of any account balance of
his that exists as of the Resignation Date in Safeway’s Deferred Compensation
Plan for Executives, in which event his participation in such plan shall cease
when he cashes out of this plan . Prabhu’s right to continued group health plan
coverage after his Resignation Date shall be governed by COBRA.

 

4



--------------------------------------------------------------------------------

D. Stock Options. Prabhu’s vesting in stock options shall cease as of his
Resignation Date. Pursuant to Safeway’s stock option plan, he shall have until
March 31, 2004 to exercise any vested stock options.

 

E. Termination of Payments. Prabhu’s entitlement to the benefits set forth in
Paragraph A is conditioned upon the following: (i) without the express written
consent of an executive officer of Safeway, he will not divulge or otherwise
disclose any trade secret or other confidential information concerning the
business operations, policies or plans of Safeway which he has learned as a
result of his employment with Safeway, or may have learned prior thereto, except
to the extent that such information is lawfully obtainable from public sources
or such use or disclosure is required by applicable laws; (ii) he will not,
directly or indirectly, own, manage, operate, join, control or participate in
the ownership, management, operation or control, or be connected as a director,
officer, employee, partner, consultant or otherwise, with any Competing Food or
Drug Retailing Business (as defined below), other than as a shareholder or
beneficial owner of 5% or less of the outstanding securities of a Competing Food
or Drug Retailing Business that is a public company; and (iii) he will not,
whether acting for himself or for any third party: (a) disparage the image or
reputation of Safeway; (b) interfere with the contractual relationship between
Safeway and any of its vendors or suppliers; or (c) without the advance written
approval of an executive officer of Safeway, employ or solicit for employment
any person who is employed by Safeway. For purposes of this Agreement,
“Competing Food or Drug Retailing Business” shall mean any business, firm or
enterprise engaged in a food and drug retailing business substantially similar
to that of either Safeway, or any of its subsidiaries, within any geographical
location(s) in which Safeway operates. In the event that Prabhu fails to abide
by any of these conditions, Safeway, in addition to any other remedies that may
be allowed by law or equity, shall have the right to cease providing to Prabhu
the benefits set forth in Paragraph A and to recover any payments made to Prabhu
pursuant to Paragraph A, except for the bonus (if any) attributable to services
rendered in 2003.

 

F. Employment Agreement. Prabhu’s Employment Agreement, dated August 14, 2000,
is hereby terminated and of no further force or effect. The parties shall no
longer have any rights or obligations pursuant to that agreement.

 

G. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter of the Agreement, and the
Agreement supersedes all prior agreements between the parties with respect to
the subject matter covered herein, whether written or oral, except as otherwise
expressly provided herein.

 

Dated: November 25, 2003      

/s/    Vasant M. Prabhu         

       

--------------------------------------------------------------------------------

       

Vasant M. Prabhu

 

5



--------------------------------------------------------------------------------

Dated: November 25, 2003       Safeway Inc.        

/s/    Robert A. Gordon         

--------------------------------------------------------------------------------

        By:   Robert A. Gordon             Its:  

Senior Vice President &

General Counsel

 

6